DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: third expansion valve (e.g. reference 253 which is not correctly referenced in the specifications).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JPH07151419A).
Regarding claim 1, 
Hiroshi teaches A multi-type air conditioner, comprising: a case Ui connected to an outdoor unit Uo through a high-pressure pipe Gh (e.g. the part of pipe that is outside the case), a low- pressure pipe Gc, and a liquid line W; a first indoor heat exchanger N3 and a second indoor heat exchanger N5 disposed in the case; a high-pressure valve V7 connected to the high-pressure pipe and controlling a flow of refrigerant; a low-pressure valve V9 connected to the low-pressure pipe and controlling a flow of refrigerant; an indoor high-pressure pipe (e.g. the part of the pipe Gh that is within the case) that connects the high-pressure valve V7 and the high-pressure pipe Gh; an indoor high-pressure bypass pipe (e.g. the pipe comprising valve V4) that connects the indoor high-pressure pipe and the first indoor heat exchanger N3; an indoor low-pressure pipe (e.g. the part of the pipe Gc that is within the case) that connects the low-pressure valve V9 and the low- pressure pipe; and a connection pipe (e.g. the pipe connected to valves V7, V9) that connects the high-pressure valve and the low-pressure valve to the second indoor heat exchanger.
Regarding claim 13,
Hiroshi teaches wherein the connection pipe comprises: a high-pressure valve-second indoor heat exchanger connection pipe (e.g. the portion of the pipe directly to the right of valve V7) that connects the high-pressure valve and the second indoor heat exchanger; and a low-pressure valve-second indoor heat exchanger connection pipe (e.g. the portion of pipe directly to the right of valve V9) that connects the low-pressure valve and the second indoor heat exchanger.
Regarding claim 14,
Hiroshi teaches a junction pipe (e.g. the pipe directly connected to the inlet of heat exchanger N5), to which the high-pressure valve-second indoor heat exchanger connection pipe and the low-pressure valve-second indoor heat exchanger connection pipe are joined, wherein the junction pipe is connected to the second indoor heat exchanger.
Regarding claims 18-19,
The subject matter of claims 18-19 is directed towards essentially the same subject matter as claims 1, 13-14 and has been addressed in the rejection of claims 1, 13-14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi.
Regarding claim 2,
Hiroshi teaches wherein the case comprises: a first inlet dc through which outside air is drawn in; a first outlet da through which air, having passed through the first indoor heat exchanger and the second heat exchanger, is discharged into a room but does not teach a second inlet through which indoor air is drawn in; and a second outlet through which the indoor air, drawn in through the second inlet, is discharged outside.
However, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a second inlet within the system does anything more than produce predictable results (i.e. providing for multiple locations of air return), the mere duplication of the inlet in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention, to modify Hiroshi to include a second inlet, in order to predictably provide multiple locations of air return which advantageously provide redundancy in the system. 
Regarding claim 3,
Hiroshi teaches a first indoor unit passage (not labeled, see Fig. 1) that connects the first inlet and the first outlet, wherein the first indoor heat exchanger and the second indoor heat exchanger are disposed in the first indoor unit passage.
Regarding claim 4,
Hiroshi teaches wherein the first indoor heat exchanger is disposed near the first outlet, and the second indoor heat exchanger is disposed near the first inlet.
Regarding claim 5,
Hiroshi as modified teaches a first indoor unit passage that connects the first inlet and the first outlet (not labeled); a second indoor unit passage that connects the second inlet and the second outlet (e.g. wherein the second inlet and the second outlet must have a second indoor unit passage); and an indoor unit bypass passage that connects the first indoor unit passage and the second indoor unit passage (wherein the examiner takes official notice that the use of, and advantages of indoor unit bypass passages are well known in the art).
Regarding claim 6,
Hiroshi teaches a damper disposed in the indoor unit bypass passage, and controlling an air flow amount in the indoor unit bypass passage (see pars. 36-37).
Regarding claim 7,
Hiroshi does not teach wherein the indoor unit bypass passage is connected to the first indoor unit passage at a point between the first inlet and the second indoor heat exchanger, but it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C). Here, the particular relative placement of the indoor unit bypass passage is unpatentable and is an obvious matter of design choice. 
Regarding claims 16-17,
The subject matter of claims 16-17 is directed towards essentially the same subject matter as claims 1-3, 5-7 and has been addressed in the rejection of claims 1-3, 5-7.
Allowable Subject Matter
Claims 8-12, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 8-12, although supercoolers are known in the art, the particular placement of the supercooler with respect to the liquid line, the connection line, and the heat exchangers would not have been obvious to one of ordinary skill in the art. 
With respect to claims 15, 20, Hiroshi does not each a low-pressure bypass pipe as defined in claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763